Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On pages 3-4 of the applicant’s argument, the applicant argues that “Yoon does not disclose or suggest that a UE selects a first SLSS ID (which was generated based on a third SLSS ID and was transmitted from the first synchronization reference UE) in a scenario where the UE has a first synchronization reference UE and receives a first SLSS on a first resource (for a propagation of GNSS synchronization timing through an out-of-coverage UE), and that alternatively, the UE selects a second SLSS ID in a scenario where the UE has a second synchronization reference UE and receives a second SLSS on a second resource (for a propagation of GNSS synchronization timing through an in-coverage UE), as described in amended claim 1. Instead, Yoon merely discloses that a UE selects its “synchronization” based on a “priority” assigned to each type of synchronization signal. See Yoon at paragraph [0111]. As a particular example, Yoon defines priority level “(b)-1” as “a synchronization signal directly from a GNSS or a GNSS-equivalent device ... Yoon discloses the same priority level “(b)-1” for both cases of a synchronization signal from an out-of-coverage UE synchronized by a GNSS (case 1) and a synchronization signal from an in-coverage UE synchronized by a GNSS (case 2). That is, the in-coverage UE directly synchronized by a GNSS and the out-of-coverage UE directly synchronized by a GNSS are not distinguished by different priority levels, but instead are categorized by the same priority 
Examiner respectfully disagrees with the applicant’s argument. Amended claim 1 merely discloses “selecting, by the UE a sidelink synchronization signal (SLSS) ID from an ID set related to a propagation of Global Navigation Satellite System (GNSS) synchronization timing” without further limitation(s), for instance, relationship between the SLSS ID GNSS synchronization timing in detail. Furthermore, different priority level in association with GNSS is out of scope of the limitation. Rather, SLSS ID is somehow related to GNSS synchronization timing in disclosed claim 1.
Yoon discloses “an SLSS transmitted from an out-of-coverage UE that is directly synchronized by a GNSS (or a GNSS-equivalent device having sufficient reliability), is distinguished from an SLSS transmitted from a UE that has a coverage indicator with a field value of 1, and has a PSSID belonging to SLSS_net” (par. 140) and “an SLSS may be transmitted from an in-coverage UE that is directly synchronized by a GNSS (or a GNSS-equivalent device having sufficient reliability), has the same priority as an SLSS transmitted from a UE that has a coverage indicator with a field value of 1, and has a PSSID belonging to SLSS_net” (par. 141). 
In other words, an SLSS transmitted from an out-of-coverage UE that is directly synchronized by a GNSS (or a GNSS-equivalent device having sufficient reliability) is distinguished from an SLSS transmitted from a UE that has a coverage indicator with a field value of 1, and having a PSSID belonging to SLSS_net and an SLSS transmitted from an in-coverage UE that is directly synchronized by a GNSS (or a GNSS-equivalent device having sufficient reliability) has the same priority as an SLSS transmitted from a UE that has a coverage indicator with a field value of 1, and has a PSSID belonging to SLSS_net. In this case, SLSS ID set is clearly related to GNSS synchronization timing. Thus, for at least the foregoing reasons, Xue in view of Yoon teaches the every feature of independent claim 1 and thus can anticipate this claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

 Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 2017/0142703) in view of Yoon (US 2017/0289935).

Regarding claim 1, Xue discloses 
A method for a user equipment (UE) in a wireless communication system, comprising; selecting, by the UE, a SLSS ID from a first ID set  (par. 102: SLSS_net including identifiers (or identities) [0, 1, . . . , 167]; par. 103: An SLSS transmitted by an in-coverage UE is within the SLSS_net and indicated by an eNB); and 
transmitting, by the UE, an SLSS generated based on the SLSS ID (Fig. 5, par. 103: An SLSS transmitted by an in-coverage UE is within the SLSS_net and indicated by an eNB; par. 164: The UE-1 1402, which has become the SynRef UE, may transmit SLSS and an MTB-SL),
wherein the second ID set includes a first SLSS ID and a second SLSS ID (par. 102: SLSS_oon including identifiers [168, 169, . . . , 335]), wherein, based on that the UE has a first synchronization reference UE (Fig. 5 UE-4; par. 87: a UE-4 502 may be instructed to become a SyncRef UE by the eNB 500) and receives a first SLSS on a first resource, the first SLSS ID is selected (par. 77: In the out-of-coverage operation of FIG. 3B, there are two pre-configured synchronization resource units 310 and 312 every 40 ms; par. 103: an SLSS transmitted by an out-of-coverage UE is selected from the SLSS_oon; par. 115: when the SLSSID used by the selected SyncRef UE is included in the SLSSID set for the in-coverage case, the UE selects an SLSSID, which has an index larger by 168 than an index of an SLSSID of the selected SyncRef UE, from a set defined for an out-of-coverage case), 
wherein, based on that the UE has a second synchronization reference UE (Fig. 5 UE-5, par. 87: UE-5 504 may also be triggered by a RSRP threshold value condition so as to become a SyncRef UE) and receives a second SLSS on a second resource, the second SLSS ID is selected (par. 102: SLSS_oon including identifiers [168, 169, . . . , 335]; par. 103: an SLSS transmitted by an out-of-coverage UE is selected from the SLSS_oon; par. 115: when the SLSSID used by the selected SyncRef UE is included in the SLSSID set for the in-coverage case, the UE selects an SLSSID, which has an index larger by 168 than an index of an SLSSID of the selected SyncRef UE, from a set defined for an out-of-coverage case) and 
wherein the first SLSS was generated based on a third SLSS ID (par. 321: In order to support GNSS or GNSS equivalent based operation, where the concept of separate SL IDs is not required since the whole network can be synchronized irrespective of a cell, a single SL ID can be reserved that is outside the range of the existing SL IDs for V2V and D2D … The SSSS for SL ID 0 can be used for GNSS operation, for example, since only a single SL ID is required; par. 322: Since synchronization sources within the same cell can be SFN accumulated, the D2D and V2V synchronization may be separated to avoid the interference between D2D and V2V due to different PSBCH structure) and was transmitted from the first synchronization reference UE 
Xue discloses all the subject matter of the claimed invention with the exception of selecting, by the UE a sidelink synchronization signal (SLSS) ID from an ID set related to a propagation of Global Navigation Satellite System (GNSS) synchronization timing, wherein the first resource is for a propagation of GNSS synchronization timing through an out of coverage UE, wherein the second resource is for a propagation of GNSS synchronization timing through an in-coverage UE. Yoon from the same or similar fields of endeavor discloses selecting, by the UE a sidelink synchronization signal (SLSS) ID from an ID set related to a propagation of Global Navigation Satellite System (GNSS) synchronization timing (par. 140: an SLSS transmitted from an out-of-coverage UE that is directly synchronized by a GNSS (or a GNSS-equivalent device having sufficient reliability), is distinguished from an SLSS transmitted from a UE that has a coverage indicator with a field value of 1, and has a PSSID belonging to SLSS_net; par. 141: an SLSS may be transmitted from an in-coverage UE that is directly synchronized by a GNSS (or a GNSS-equivalent device having sufficient reliability), has the same priority as an SLSS transmitted from a UE that has a coverage indicator with a field value of 1, and has a PSSID belonging to SLSS_net), wherein the first resource is for a propagation of GNSS synchronization timing through an out of coverage UE (par. 140: an SLSS transmitted from an out-of-coverage UE that is directly synchronized by a GNSS (or a GNSS-equivalent device having sufficient reliability), is distinguished from an SLSS transmitted from a UE that has a coverage indicator with a field value of 1, and has a PSSID belonging to SLSS_net), wherein the second resource is for a propagation of GNSS synchronization timing through an in-coverage UE (par. 141: an SLSS may be transmitted from an in-coverage UE that is directly synchronized by a GNSS (or a GNSS-equivalent device having sufficient reliability), has the same priority as an SLSS transmitted from a UE that has a coverage indicator with a 
Regarding claim 3 referring to claim 1, Xue discloses A user equipment (UE) in a wireless communication system, comprising: at least one processor; at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: ... (Fig. 15).
Regarding claim 6 referring to claim 1, Xue discloses At least one computer memory storing instructions that, when executed by at least one processor, control a user equipment (UE) to perform operations in a wireless communication system, the operations comprising: ... (Fig. 15, par. 178: The entity, the function, the base station, various elements of the UE, modules and the like may be operated by using a hardware circuit, e.g. a complementary metal oxide semiconductor based logic circuit, firmware, software, and/or a combination of hardware and the firmware and/or software embedded in a machine readable medium).

Regarding claims 2, 4, and 7, Xue discloses 
wherein the UE does not have any synchronization reference UE and nor any GNSS/eNB as synchronization reference (Fig. 5; par. 72: When a UE is inside network coverage, the content of the MIB-SL may be derived from a parameter which is signaled by an eNB; par. 90: In relation to FIG. 5, for an example, each of an out-of-coverage UE-1 510 and an out-of-coverage UE-3 512 may become a SyncRef UE triggered by a RSRP threshold value condition; par. 163, 164: The eNB 1400 may instruct the UE-1 1402 to become a SynRef UE. The UE-1 1402, which has become the SynRef UE, may transmit SLSS and an MTB-SL).

Regarding claim 5, Xue discloses 
wherein the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, the eNB or a network (Fig. 1-4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466